DETAILED ACTION
	This following is a Final Office Action is in response to Applicant's amendment received October 26, 2020.  Applicant’s amendment amended claims 1, 4, 11-12, 16-17 and 20. Currently, claims 1-20 are pending. 
			
				Notice of Pre-AIA  or AIA  Status
	The present application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
 	The 35 U.S.C. 112 second paragraph rejection in the previous rejection is withdrawn.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is maintained below.
The 35 U.S.C. 103 rejections in the previous office action in the previous is withdrawn.
.   				
Response to Arguments

	Applicant's arguments filed on October 26, 2020 with regard to the 101 rejection have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are not directed towards an abstract idea claims. Applicant further argues (Page 10 in Remarks) that the “claims are directed towards methods and systems that provide enhanced task management features for electronic applications. In particular, the claims describe enhanced task management capabilities that can automatically predict a task list for new task items and to-dos, automatically predict additional task properties, and surface reminders. Subject Application at [0028], include one or more additional elements that extend beyond the judicial exception(s) and integrate the exception into a practical application”.  In response, the examiner respectfully disagrees. The claims are directed to a well-known business practice – managing tasks for users. While the claims may represent an improvement to the business process of task management they in no way either claimed or disclosed represent a practical application. 
 	 Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)-(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55. A claim that integrates a 
	
	For example, limitations that are indicative of "integration into a practical application" include:
	    .	  Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a); 
    . 	Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
. 	Effecting a transformation or reduction of a particular article to a 
different state or thing - see MPEP §2106.05(c); and 
	  .      Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a 
practical application"
include:
   .        Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a 

.         Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
	    .         Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").
	In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application. The identified additional non-abstract elements recited in the independent claims are: a machine learning process, a neural network process, or an artificial intelligence process: (Claims 1), a computer readable storage medium having instructions stored thereon that, when executed by a processor (Claim 12); preamble only), a processing system (Claim 16). These generic computer hardware merely performs generic computer functions of receiving, processing and transmitting data and represent a purely conventional implementation of applicant's task management and do not represent significantly more than the abstract idea. See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer 
components. The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements 
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e) (h)), the claims do not integrate the judicial exception into a practical application.

				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”). 
	With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-11) is directed to a potentially eligible category of subject matter (a process), and therefore satisfy Step 1. However, the computer-readable storage medium (claims 12-16) encompasses embodiments in the form of a transitory (e.g., transitory propagating signal) and software embodiments (software modules per se), respectively, which do not fall within one of the statutory categories under §101. With respect to claims 12-16, see In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow 
 	With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the "Certain methods of organizing human activity" group within the enumerated groupings of abstract ideas set forth in the 2019 PEG the limitations for managing personal behavior or interactions (e.g., entering human tasks for a user). The claims also recite steps that fall within the "Mental Processes" abstract idea group by reciting limitations that can be performed in the human mind via observation, evaluation, judgment, or opinion. The limitations reciting the abstract idea, as set forth in independent claim 1 are: generating a user-specific model using user-specific data comprising existing user-specific task lists and associated task items (wherein the "generating" falls within the abstract idea of organizing human activity, and also amounts to a mental step since the generating may be accomplished via human judgment or observation);
 	receiving task input associated with a task item from an application (wherein the "receiving " falls within the abstract idea of organizing human activity, and also amounts to a mental step since the receiving may be accomplished via human judgment or observation); 
identifying, using the task input and at least the user-specific model, at least one likely task list name for the task item, wherein the user specific model comprises user 
 	providing a suggested task list name from the at least one likely task list name to the application for display (wherein the "providing" falls within the abstract idea of organizing human activity, and also amounts to a mental step since theproviding may be accomplished via human judgment or observation);
 	receiving a task list name and the task item, the task list name being a selection of one of the suggested task list name, a new task list name, or a different task list name (wherein the "receiving" falls within the abstract idea of organizing human activity, and also amounts to a mental step since the receiving may be accomplished via human judgment or observation);
 	assigning the task item to a task list associated with the task list name (wherein the "assigning" falls within the abstract idea of organizing human activity, and also amounts to a mental step since the assigning may be accomplished via human judgment or observation); and
 	updating the user-specific model with the task item and the task list name (wherein the "updating" falls within the abstract idea of organizing human activity, and also amounts to a mental step since the updating may be accomplished via human judgment or observation).
 Accordingly, when evaluated under Step 2A Prong One, claims 1-20 are each found to recite at least one abstract idea. 
 fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 

 	With respect to Step 2B of the eligibility inquiry. it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: computer-implemented method (claim 1), computer-readable storage medium (claim 11), and a system (claim 17). Given the silence of any specific involvement of a computer to implement the claim steps recited in claim 1, the involvement of any computer to implement the method, at most, nominal and involving only a generic computer. The computing elements relied on to implement the claims 1, 12 and 17 amount to the use of a generic computer to implement the recited steps, which is not sufficient to amount to significantly more than the abstract idea itself. See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element"). Thus, the additional elements in the claims merely serve to implement the abstract idea in a particular technological environment (using the GUI of a computer), such that the role of the graphically interactive limitation in implementing a single method step is analogous to simply reciting "apply it" or "apply it using a general purpose computer," which is not enough to transform an abstract idea into eligible 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea. 
 	Dependent claims 2-11, 13-16, and 18-20, recite the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One). For example, dependent claim 2 describes limitations wherein the suggested task list name is a name of an existing user-specific task list, which are additional details concerning the human activities that are organized as part of the abstract idea itself. Dependent claim 3 describes limitations, wherein identifying the at least one likely task list name for the task item comprises analyzing the task input and the user-specific data to determine the at least one likely task list name for the task item, which are additional details 
 	The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
                                                             
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Wang et al (US Application No. 20140033216) disclose a method for updating the new task list and the preset white list of tasks according to the user selections; and performing the updated new task list using the application program.
 	b. Rowe et al (US Application No. 20110145823) disclose a method for recommending a solution to a generated task in a task List
	Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/Romain Jeanty/Primary Examiner, Art Unit 3623